COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                              No. 08-13-00369-CR
                                               §
                                                                 Appeal from the
 EX PARTE: ARMANDO AVALOS.                     §
                                                           County Court at Law No. 1
                                               §
                                                            of El Paso County, Texas
                                               §
                                                               (TC# 20120C00978)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2015.


                                    YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.